—Judgment, Supreme Court, New York County (Robert Whelan, J.), entered January 7, 1999, which, upon a jury verdict in defendants’ favor, dismissed the complaint in this action to recover for personal injuries, unanimously affirmed, without costs.
Plaintiffs application at trial to read the deposition of a nonparty witness into evidence was properly denied since plaintiff did not make the requisite diligent effort to procure the witness’s attendance (see, CPLR 3117 [a] [3] [iv]). Moreover, in light of the evidence considered by the jury, any error in the exclusion of the nonparty witness’s deposition testimony would have been harmless (see, Tannen v Long Is. R. R., 215 AD2d 745). Concur — Tom, J. P., Rubin, Andrias, Buckley and Friedman, JJ.